Case 1:09-cr-00524-GLS Document 87 Filed 05/11/20 Page 1 of 4

Our TE? STh T6 “Detect Go£T
ort oseicq of New Yor

aur Fo Aecuam@aukt Se: |

Cation |
case Oo. 0F-C@- 52H

Vi

OniqteO STs oF duced |

CecpomoerT |

 

Mo Tod pol WAei2 OAL [Laknnse
Prek Feo aal Cuisop> Meier
([Camsorle - Cbvr0o - (2

 

NOW. Near yoMns Hewower- AAs
MATER at FROndel Maciel Cer ~ Deals i

Aled Ma <
Backero oy?

(FETUOEZ WAS KeeSTHO YO SEPT. 22, 2004
jn WETE2DED N.Y £0? CuseeHO wre possession stchild porndgraphy,
etc wa Wks perréen Bul wo sewrence7 on Fe,
AOU To 160 Moms? to Froweel Puspw:
Case 1:09-cr-00524-GLS Document 87 Filed 05/11/20 Page 2 of 4

Wible ut Feit Alves weed Feet] ne,
ourrerO d MAToR Heact kick en July 25 2014.
A Derpeulto Wm (hele te teacm Baer wo coe oF
protec eet? sack: Os Aulus 24 20l4 Feqrtio onl wht
Tb SELIAD To Feome Mei Gotee - Dnunds.
at PMC Ones (eertionwel tke ppvrlepro A sRURRE
SPounct Coportion Witk Gus hK Diaetet when w
q¥ “(oor Uns Gope WOKE NOSED. Ting Lom? (low GQUeKre
HORE Pkt po wal 2 oTURE Aorul Loses.

hetoal Dera -

he ane owonnele Tole MO cont Ane kwané
OF We GNip- 1% velens WMS omUKeTatr? UF Zusiy Ks
walk AS TUE Ro rca fav LeAtt oF eo. Gatiewm
1S &2 {ze oY wo Tar thal 4s WH 4 A
wir NOMSED IMME DySTEM - (p71 cor WicsS Ans
15S5uz VEZ WE GET OP BETA Prot) An? CAPS .
le tals A DovAlA “Bacure” Tw To ttelp with laze
iS Die CLMGA 156UR tS URRY SarttOus Welt No DAmHOSIS
ot SkMeOY. Fve-OWRY is conn I vues Hes,
No seTUKe Cou? Tres (Func eet “Tre bids once A
om). CU Who Wave Brew wrt A Zou? lT
(oweraneo ) Wave NOT Bra (aspweo Futlhob The Eonge

af
 

Case 1:09-cr-00524-GLS Document 87 Filed 05/11/20 Page 3 of 4

DoMpp07> At ek . poo ctorlly » WAL oF The LvIT
Ht TF AM WD 1S NOM & QUART Fo AF Pow METERS
Who Mk IMU rend BaPodK To The UWS WAU Mr00.R7
Te Sins TUET THM - Curceles, Boetyout xt Fut- Drums
SAT [lise Crtrtonee ee kop Lisle ort ovr
509. oe IHS SioTA OR f&uplectro Uorty wo (lek to TH
pepe . Cet one Une the ew Oriente — lderatte
Bisco aS wat the gos toes. Harton ¢
wa be ete (dle Bay rr Fuge TRORS with No Theo
lp ceot & Tap. cuncle once 4 DAY. PT IS A Wd (ood
Yaew thay Flul- Opvers contmals [pass 4001 wr Pts
Potunieu( wrk Whoa Nol LecOnrar Rh. Tort] owe
et PMC Dan Me GAMO AO WOMEDP Batt (WUeES
ANO STAPF: he FTIR we? MMe, holsc Fen bor
Brien emf Has Bag OBrLFO 1 C2 eA BAK Ci 6

qi. Agocx( Plans et Ws tle,
tte 19 A Glows Wile oF Feo covin le

DACLRS lonS Coyndée saarpoen CRourmas Usite 3582
&) (1)CA) Bacus of tee * BETA OWT Au? og ypRLlrws’
Ouae Wea be cous A Peo Let Ute B Loctesstvd
Crcby :

t WS. ee PU Caer? Cie. BHT -er 0230) Dc. 4-e2er0
2. US, » tnseo (We. 7-ef- 00526) BO.0Y. t-& 2026
aye. Prode (no 31% ~cf- 36 Te) D. dtaska U-4-Zr0o
4.yc. wo Dncarol C Wp. 7 C¢R- 95- 0709) OM. 4-6-2526

y
Case 1:09-cr-00524-GLS Document 87 Filed 05/11/20 Page 4 of 4

 

 

 

5 US. us Milas (pin Gtr ere OBS ak) S- Dusty 4 B20

 

b US vs Mk@us (itp 15 -er-252) Ep WN 3-35-2e20

 

1 US v. fourtl (we Rte ew - 6e>2ib) Pog. 3-28: poze
BUS v. TeewT (up le-er- ite-et1) wi. Gals, 4-2 200

 

TUS. vi Tepeo (ie. 3:2- er cpt (ULB) 2020 (lee Diao

 

 

U-t- 2220

 

IDUS VN, We tloaas (yo 3° vtt- f- S/ We) NP. FLA. U-t Dor
€

 

Lug. We (deck Cos lil2 “oy ppIez ~cm) S-Di} 42-20

 

(2UZ yo M@donuA (3p ug: iS “Ct- So-ai \é.0 Te. 4-2-2d20

 

SZ US ye Celuw (Wo 3119-4 (14) TBA 225 Led (Ud 3Gy? Dz comw

 

KU-2 2X6

 

ub. US. M bo Scag (ro, ELE <7 ~ 32H -o2) Mir (ae “4-3 2026

 

 

Benen. Paes ale ses nasil Juno 400 Koon reaarsle

 

wud-t Te Mow lim => pe Mibasso Te bowser Cov ROEMUEAT «

 

Pemtiowet 1Sh- We WP > Vi oclawr pst Ne lee elamMip rt

 

nsTete nS well AS pupa To%, of he ThE Soom WA

 

6 ZL FAB ale,

 

(xno PofeS WR Gort te pe Who wR Roof

 

iruses To Mo wo AUaw Weurr coo Rneaet.

 

 

 

T Bsc Wey
\

 

WN stata Me Tout Paul F Cochambuls, hv

 

 

(CoVEet Yor (cron oF Creda Kaul F, Aa OMB Acct SL
H-39-2020

 

 

 

 
